DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	Claims 21-22 are objected to because of the following informalities:
	Claims 21-22 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. The apparatus claims 21-22 fail the “Infringement Test” for dependent claims (See MPEP § 608.01(n)).

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-4, 6-7, 10-17, 19, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mital et al. (Mital) (Patent/Publication Number 2004/0037755). 
	Regarding claims 1, 16, and 20-22, Mital discloses an aftertreatment system (Figure 2) connected downstream an internal combustion engine (12) arrangement for receiving combustion gas exhausted from the internal combustion engine arrangement during operation thereof (e.g. See Paragraphs [0029, 0034-0035]), the aftertreatment system comprising: a primary aftertreatment system (the exhaust gas pipe go through the NOx adsorber 26) comprising a primary reduction system (30), the primary reduction system comprising a first catalytic reduction arrangement (26, 40) (e.g. See Paragraphs [0033-0035]); a secondary reduction system comprising (the exhaust gas pipe go through the DOC 40) a second catalytic reduction arrangement (40), the secondary reduction system being positioned in a first conduit and arranged in fluid communication between the internal combustion engine (1) arrangement and the primary aftertreatment system (e.g. See Paragraphs [0033-0035]); a bypass conduit (the exhaust gas pipe go through the NOx adsorber 28) connected between the internal combustion engine arrangement and the primary aftertreatment system, wherein the bypass conduit (the exhaust gas pipe go through the NOx adsorber 28) and the first conduit (the exhaust gas pipe go through the NOx adsorber 26) are connected in parallel with each other (e.g. See Paragraphs [0031-0035]); a first valve (50) (Figure 2) arrangement connected to the bypass conduit (e.g. See Paragraphs [0034-0035]), the first valve arrangement being operable in a first state in which combustion gas exhausted from the internal combustion engine arrangement is directed through the first conduit to the primary aftertreatment system via the secondary reduction system (e.g. See Paragraphs [0034-0035]), and second state in which combustion gas exhausted from the internal combustion engine arrangement is directed through the bypass conduit the primary aftertreatment system bypassing the secondary reduction system The valves 50, 52 may comprise either variable flow rate control valves or may comprise valves having a fixed number of flow rate settings. For example, if the aftertreatment system design dictates that the relative flow between adsorbers 26, 28 will always be 20-80 during regeneration, then the valves 50, 52 may have discrete settings that will allow the engine controller 22 to switch them between reduced flow (20%) and max flow (80%) settings in order to achieve the desired flow reduction in one of the adsorbers 26, 28. Optionally, the valves 50, 52 may have variably adjustable flow rates, such that the engine controller 22 can infinitely adjust the flow percentage through each valve 50, 52 in order to divide the exhaust flow between the adsorbers 26, 28 in any desired proportion.) (e.g. See Paragraphs [0038, 0040-0041]). 
	Regarding claims 2, Mital further discloses wherein the first valve arrangement comprises a three-way valve (24) for selectively directing combustion gas to the first conduit and the bypass conduit (See Paragraphs [0030] The flow of exhaust leaving the soot filter 18 is controlled by a proportional control 3-way valve 24. As is known in the art, a proportional control 3-way valve may be used to divide the flow of a gas stream into two separate paths, wherein the percentage of the total gas flow being directed to either path is controllable. In the embodiment of FIG. 1, the proportional control 3-way valve 24 is coupled to the engine controller 22 in order to control the relative proportions of exhaust gas flow routed to either output of the valve 24) (e.g. See Paragraphs [0030-0035]).  

	Regarding claims 4, Mital further discloses wherein the second valve arrangement is one of a pneumatically controlled check valve or an electronically controlled valve connected to a control unit for control of operation thereof (e.g. See Paragraphs [0034-0037]).  
	Regarding claims 6, Mital further discloses wherein the secondary reduction system comprises a reducing agent injector (30, 32) arranged in the first conduit upstream the second catalytic reduction arrangement for supplying reducing agent to the combustion gas before the combustion gas enters the second catalytic reduction arrangement (e.g. See Paragraphs [0031, 0040, 0046]).  
	Regarding claims 7, Mital further discloses a control unit (22) connected to the first valve arrangement for controlling operation thereof (e.g. See Paragraphs [0029-0031]).  
	Regarding claims 10, Mital further discloses a burner (38, Ignitor) arrangement positioned in fluid communication between the internal combustion engine arrangement and the first valve arrangement (e.g. See Paragraphs [0031, 0039-0040]).  
	Regarding claims 11, Mital further discloses wherein the primary aftertreatment system further comprises a primary reducing agent injector (30, 32) arranged upstream the first catalytic reduction arrangement (26, 28) for supplying reducing agent to the combustion gas before the combustion gas enters to the first catalytic reduction arrangement (e.g. See Paragraphs [0031, 0040, 0046]).  

	Regarding claims 13, Mital further discloses wherein the oxidation catalyst comprises a plurality of catalyst layers for oxidizing components in the combustion gas (e.g. See Paragraphs [0033, 0045, and 0050]).
	Regarding claims 14, Mital further discloses wherein the plurality of catalyst layers comprises a material composition of metal oxides and/or zeolites (e.g. See Paragraphs [0033, 0045, and 0050]).
	Regarding claims 15, Mital further discloses wherein the oxidation catalyst further comprises a substrate layer comprising cordierite (e.g. See Paragraphs [0033, 0045, and 0050]).
	Regarding claims 17, Mital further discloses wherein the internal combustion engine arrangement is operating in the first operating mode when the temperature level of the first catalytic reduction arrangement is below a predetermined temperature threshold limit (e.g. See Paragraphs [0039-0040, and 0042-0043]).
	Regarding claims 19, Mital further discloses wherein the internal combustion engine arrangement is operating in the first operating mode when the temperature level of the internal combustion engine arrangement is below a predetermined engine temperature threshold limit (e.g. See Paragraphs [0039-0040, and 0042-0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mital et al. (Mital) (Patent/Publication Number 2004/0037755) in view of Norris et al. (Norris) (Patent/Publication Number US 2012/0204542).
	Regarding claim 5, Mital discloses all the claimed limitation as discussed above except that the first and second catalytic reduction arrangements are respective selective catalytic reduction devices arranged to convert nitrogen oxides into diatomic nitrogen.
	Norris teaches that it is conventional in the art, to use the first (22a, 122a) and second catalytic (22b, 122b) reduction arrangements are respective selective catalytic reduction devices (22a, 122a, 22b, 122b) arranged to convert nitrogen oxides into diatomic nitrogen (See Paragraphs [0016-0017, and 0024]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the first and second catalytic reduction arrangements are respective selective catalytic reduction devices arranged to convert nitrogen oxides into diatomic nitrogen of Mital, as 
Regarding claims 18, Norris further discloses determining an amount of ammonia absorbed in the first catalytic reduction arrangement; and determining that the internal combustion engine arrangement is operating in the first operating mode when the amount of absorbed ammonia is below a predetermined threshold limit (See Paragraphs [0024-0025, and 0028]).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.


Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Nakata et al. (Pat. No. 2011/0056190), Stroia et al. (Pat. No. 2010/0043399), Suzuki et al. (Pat. No. 2009/0308060), Toshioka et al. (Pub. No. 2008/0092530), Yoshizaki et al. (Pub. No. 2007/0294999), and Zhang et al. (Pat. No. 2018/0073444), all discloses an exhaust gas purification for use with an internal combustion engine. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        February 12, 2022